Citation Nr: 9915446	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  99-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1974 to January 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in June 1998.  A statement of the case was 
mailed to the veteran in November 1998.  The veteran's 
substantive appeal was received in January 1999.  


REMAND

In his substantive appeal, the veteran indicated that he 
wanted to testify at a personal hearing in Washington, D.C., 
before a member of the Board.  In correspondence received in 
January 1999, the veteran indicated that he wanted to testify 
at a personal hearing before a hearing officer at the RO.  
Thereafter, the veteran did not report for his scheduled 
hearing at the RO.  In an April 1999 letter, the Board 
attempted to clarify whether the veteran was still interested 
in testifying at a personal hearing before a member of the 
Board, and, if so, if he preferred appearing in Washington, 
D.C., or at his local RO.  The veteran was informed that if 
he did not respond to the Board's letter, he would be 
scheduled for a personal hearing before a member of the Board 
at the RO.  Since the veteran did not respond to the April 
1999 letter, he must be scheduled for a personal hearing 
before a member of the Board at the RO per the notification 
in the April 1999 letter.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO and notify the veteran of 
that hearing.


No action is required of the veteran until further notice.  
The Board expresses no 


opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of the 
requested development.







		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










